Case 20-22147   Doc 1-1 Filed 12/29/20 Entered 12/29/20 14:55:53   Desc
                      Signature Pages Page 1 of 8
Case 20-22147   Doc 1-1 Filed 12/29/20 Entered 12/29/20 14:55:53   Desc
                      Signature Pages Page 2 of 8
Case 20-22147   Doc 1-1 Filed 12/29/20 Entered 12/29/20 14:55:53   Desc
                      Signature Pages Page 3 of 8
Case 20-22147   Doc 1-1 Filed 12/29/20 Entered 12/29/20 14:55:53   Desc
                      Signature Pages Page 4 of 8
Case 20-22147   Doc 1-1 Filed 12/29/20 Entered 12/29/20 14:55:53   Desc
                      Signature Pages Page 5 of 8
Case 20-22147   Doc 1-1 Filed 12/29/20 Entered 12/29/20 14:55:53   Desc
                      Signature Pages Page 6 of 8
Case 20-22147   Doc 1-1 Filed 12/29/20 Entered 12/29/20 14:55:53   Desc
                      Signature Pages Page 7 of 8
Case 20-22147   Doc 1-1 Filed 12/29/20 Entered 12/29/20 14:55:53   Desc
                      Signature Pages Page 8 of 8
